DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 6/9/2021 is acknowledged.  The traversal is on the grounds that the claims falling under groups I, II, and III satisfy the unity of invention requirement. Applicant argues that amendments to claim 1, which recites both a carrier and a housing, result in groups I, II and II reciting a carrier and housing not taught in either Marshall or Shang. This is not found persuasive because Shang and newly cited reference Kemp (U.S. PG publication 20130289490) teach a carrier and housing and the entirety of the shared technical feature between groups. Additionally in view of the amendments made to the claim 1 and claim 18 a new analysis of groups I, II and III is provided below which details why groups I, II and III lack unity of invention:
 Groups I and II lack unity of invention with each other because even though the inventions of these groups require the technical feature of a drug delivery device comprising a housing having a distal end and a proximal end, a reservoir disposed in the housing and having a distal end and a proximal end, a carrier encasing the reservoir, a drug delivery member in fluid communication with the distal end of the reservoir, a plunger disposed in and moveable relative to the reservoir, a plunger rod having a distal end and a proximal end, the plunger rod being movable from (i) a first position, where the distal end of the plunger rod is spaced apart from the plunger to (ii) a second position, where the distal end of the plunger rod contacts the plunger, a drive mechanism coupled to the proximal end of the plunger rod, the drive mechanism being configured to move the plunger rod from the first position 
Specifically, Kemp discloses a drug delivery device (see figure 4A-5B, item 1; paragraph [0002]) comprising a housing (figure 4A, item 2) having a distal end (end of housing closest to needle 9) and a proximal end (end of housing furthest from needle 9), a reservoir (figure 4A, item 7) disposed in the housing (see figure 4A) and having a distal end (end of reservoir closest to needle 9) and a proximal end (end of reservoir furthest from needle 9), a carrier (figure 4A, item 8) encasing the reservoir (see figure 4A), a drug delivery member (figure 4A, item 9) in fluid communication with the distal end of the reservoir (paragraph [0048]), a plunger (figure 4A, item 10) disposed in and moveable relative to the reservoir (paragraph [0048]), a plunger rod (figure 4A, item 11) having a distal end (end of plunger rod closest to bung 10) and a proximal end (end of plunger rod furthest from bung 10), the plunger rod being movable from (i) a first position (position shown in figure 4A and 4B), where the distal end of the plunger rod is spaced apart from the plunger (see figure 4A and 4B) to (ii) a second position (position shown in figure 5A and 5B), where the distal end of the plunger rod contacts the plunger (see figure 5A and 5B), a drive mechanism (figure 4A, item 4 and 14) coupled to the proximal end of the plunger rod (see figure 4A), the drive mechanism being configured to move the plunger rod from the first position to the second position (paragraph [0053]-[0054]).
Groups I and III lack unity of invention with each other because even though the inventions of these groups require the technical feature of a drug delivery device comprising a housing having a distal end and a proximal end, a reservoir, a carrier encasing the reservoir, a plunger disposed in and moveable relative to the reservoir, a plunger rod having a mass Mp, D, and a ratio of the mass of the plunger rod to the drive force of the drive mechanism is in a range of approximately a value greater than 0 kg/kgf to approximately 0.05 kg/kgf this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. PG publication 20110178500 to Shang.  
Specifically, Shang discloses a drug delivery device (see figure 10B; paragraph [0100] and [0106]) comprising a housing (figure 10B, item 12a and 12b) having a distal end (end of housing closest to needle 55) and a proximal end (end of housing furthest from needle 55), a reservoir (figure 10B, item 53), a carrier (figure 10B, item 500) encasing the reservoir (see figure 10B), a plunger (figure 10B, item 54; paragraph [0200]) disposed in and moveable relative to the reservoir (paragraph [0200]), a plunger rod (figure 8 and 10B, item 70; paragraph [0198]) having a mass Mp (1.94 g which is equal to 0.00194 kg; paragraph [0173] and [0435]), a drive mechanism (figure 10B, item 32) coupled to the plunger rod (paragraph [0199]-[0200]), the drive mechanism being configured to move a plunger rod by a drive force (7.43 N which is equal to 0.7576 kgf; see paragraph [0435]; paragraph [0135], [0199]-[0200]), and a ratio of the mass of the plunger rod to the drive force of the drive mechanism is in a range of approximately a value greater than 0 kg/kgf to approximately 0.05 kg/kgf (0.00194 kg /0.7576 kgf equals .003 kg/kgf which is in a range of approximately a value greater than 0 kg/kgf to approximately 0.05 kg/kgf).
Groups II and III lack unity of invention with each other because even though the inventions of these groups require the technical feature of a drug delivery device comprising a housing having a distal end and a proximal end, a reservoir, a carrier encasing the reservoir, a p, and a drive mechanism coupled to the plunger and being configured to move the plunger rod this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. PG publication 20110178500 to Shang.  
Specifically Shang discloses a drug delivery device (see figure 10B; paragraph [0100] and [0106]) comprising a housing (figure 10B, item 12a and 12b) having a distal end (end of housing closest to needle 55) and a proximal end (end of housing furthest from needle 55), a reservoir (figure 10B, item 53), a carrier (figure 10B, item 500) encasing the reservoir (see figure 10B), a plunger (figure 10B, item 54; paragraph [0200]) disposed in and moveable relative to the reservoir (paragraph [0200]), a plunger rod (figure 8 and 10B, item 70; paragraph [0198]) having a mass Mp (1.94 g; paragraph [0173] and [0435]), and a drive mechanism (figure 10B, item 32) coupled to the plunger rod (paragraph [0199]-[0200]) and being configured to move the plunger rod (paragraph [0199]-[0200]).
Applicant argues at the very least groups I and III do not lack unity of invention. Applicant argues that the appropriate consideration for unity of invention is whether the two sets of claims (group I and group III) are so linked as to form a single general inventive concept. As shown above and in the restriction requirement mailed 4/19/2021 the groups do not relate to a single general inventive concept since they lack the same or corresponding special technical feature. The Examiner has properly demonstrated by considering the art in view of the analysis above and in the restriction requirement mailed 4/19/2021 that the groups do not relate to a single general inventive concept. Applicant argues that the two sets of claims here define the drug delivery device with a carrier encasing the drug reservoir in such a way that the two claims sets form a single general inventive concept. This argument is not found to be persuasive since as stated above the groups lack the same or corresponding special 
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-21, and 24-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/9/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2018 and 4/12/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it is more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 7, line 2-3 and 3 objected to because of the following informalities:   
Line 2-3 recites “the total mass of the plunger rod, plunger, carrier, and reservoir”. Examiner believes a typo was made since the total mass of the plunger rod, plunger, carrier, and reservoir had not been previously introduced in claim 1 which claim 7 depends on. Appropriate correction is required. Examiner suggests replacing “the total mass of the plunger rod, plunger, carrier, and reservoir” with “a total mass of the plunger rod, plunger, carrier, and reservoir”.
Claim 8, line 2-3 and 3 objected to because of the following informalities:   
Line 2-3 recites “the total mass of the plunger rod, plunger, carrier, and reservoir”. Examiner believes a typo was made since the total mass of the plunger rod, plunger, carrier, and reservoir had not been previously introduced in claim 1 which claim 8 depends on. Appropriate correction is required. Examiner suggests replacing “the total mass of the plunger rod, plunger, carrier, and reservoir” with “a total mass of the plunger rod, plunger, carrier, and reservoir”.
Line 3 recites “is the a range”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “is the a range” with “is in a range”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp (U.S. PG publication 20130289490), and further in view of Shang (U.S. PG publication 20110178500).
In regard to claim 1,
Kemp discloses a drug delivery device (see figure 4A-5B, item 1; paragraph [0002]) comprising: 
[AltContent: ][AltContent: textbox (Distal end of housing )]
    PNG
    media_image1.png
    959
    289
    media_image1.png
    Greyscale


a reservoir (figure 4A, item 7) disposed in the housing (see figure 4A) and having a distal end (end of reservoir closest to needle 9) and a proximal end (end of reservoir furthest from needle 9); 
a carrier (figure 4A, item 8) encasing the reservoir (see figure 4A); 
a drug delivery member (figure 4A, item 9) in fluid communication with the distal end of the reservoir (paragraph [0048]); 
a plunger (figure 4A, item 10) disposed in and moveable relative to the reservoir (paragraph [0048]); 
a plunger rod (figure 4A, item 11) having a mass MP (Examiner notes the plunger rod 11 has a mass), a distal end (end of plunger rod closest to bung/plunger 10) and a proximal end (end of plunger rod furthest from bung 10), the plunger rod being movable from (i) a first position (see position shown in 4A and 4B), where the distal end of the plunger rod is spaced apart from the plunger (see figure 4A and 4B) to (ii) a second position (position described in paragraph [0054] where the rod 11 first contacts plunger/bung 10 before the syringe carrier 8 is moved/advanced to the position where carrier flange 39 abuts rib 48), where the distal end of the plunger rod contacts the plunger (see paragraph [0054] wherein the distal end of the plunger rod contacts the plunger before the syringe and syringe carrier are advanced); and 
a drive mechanism (figure 4A, item 4 and 14) coupled to the proximal end of the plunger rod (see figure 4A), the drive mechanism being configured to deliver a drive force FD to move the plunger rod from the first position to the second position (paragraph [0053]-[0054]), 
Kemp is silent as to the mass of the plunger rod and specific value of the drive force and therefore is silent as to wherein a ratio of the mass of the plunger rod to the drive force of the drive P/FD) is in a range of approximately a value greater than 0 kg/kgf to approximately 0.05 kg/kgf.
Shang teaches wherein a ratio of the mass of the plunger rod (paragraph [0265] and [0435]: wherein the mass of plunger rod is 2.01 g is equal to 0.00201 kg) to the drive force (paragraph [0435]: wherein the drive force is 11.63 N which equals 1.185 kgf) of the drive mechanism (MP/FD) is in a range of approximately a value greater than 0 kg/kgf to approximately 0.05 kg/kgf (0.00201 kg/1.185 kgf equals .002 kg/kgf which is in the range of approximately a value greater than 0 kg/kgf to approximately 0.05 kg/kgf).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mass of the plunger rod and value of the drive force the drive mechanism is configured to deliver to include the mass of the plunger rod as 2.01 g and drive force as 11.63 N, as taught by Shang, which would therefore result in wherein a ratio of the mass of the plunger rod to the drive force of the drive mechanism (MP/FD) is in a range of approximately a value greater than 0 kg/kgf to approximately 0.05 kg/kgf for the purpose of providing an automatic injection device that will not prematurely activate or require too much force to fire (paragraph [0257] of Shang).
Additionally Examiner notes paragraph [0006] of Applicant’s disclosure states “A ratio of the mass of the plunger rod to the drive force of the drive mechanism (MP/FD) may be in a range of approximately a value greater than 0 kg/kgf to approximately 0.05 kg/kgf. In other embodiments, the ratio of the mass of the plunger rod to the drive force of the drive mechanism may be expanded beyond this range”. It would have been an obvious matter of design choice to modify Kemp to include wherein a ratio of the mass of the plunger rod to the drive force of the drive mechanism (MP/FD) is in a range of approximately a value greater than 0 kg/kgf to approximately 0.05 kg/kgf since applicant has not disclosed that having a ratio of the mass of the plunger rod to the drive force of the drive P/FD) in a range of approximately a value greater than 0 kg/kgf to approximately 0.05 kg/kgf solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of a ratio of the mass of the plunger rod to the drive force of the drive mechanism (MP/FD) in a range of approximately a value greater than 0 kg/kgf to approximately 0.05 kg/kgf, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Examiner notes paragraph [0037] of Kemp further supports that modifications can be made. 
In regard to claim 2,
Kemp in view of Shang teaches the drug delivery device of claim 1. Kemp further discloses wherein the plunger rod, plunger, carrier, and reservoir have a total combined mass MT (Examiner notes the plunger rod, plunger, carrier, and reservoir of Kemp have a total combined mass) and are movable from (i) the second position (position described in paragraph [0054] of Kemp where the rod 11 first contacts plunger/bung 10 before the syringe carrier 8 is moved/advanced to the position where carrier flange 39 abuts rib 48) to (ii) a third position (position described in paragraph [0054] of Kemp where the rod 11 has advanced and contacted and moved plunger/bung 10 which moves/advances the syringe 7 and syringe carrier 8 to the position where carrier flange 39 abuts rib 48 as shown in figure 5A and 6A), where the carrier contacts the distal end of the housing (see figure 5A of Kemp wherein the carrier contacts third rib 48 of the housing which is at the distal end of the housing), the drive mechanism being configured to move the plunger rod, plunger, carrier, and reservoir from the second position to the third position (paragraph [0053]-[0054] of Kemp).
Kemp in view of Shang is silent as to the mass of the plunger, carrier and reservoir and is therefore silent as to wherein a ratio of the total combined mass MT of the plunger rod, plunger, carrier, D of the drive mechanism (MT/FD) is in a range of approximately a value greater than 0 kg/kgf to approximately 0.15 kg/kgf.
Examiner notes paragraph [0007] of Applicant’s disclosure states “A ratio of total mass of the plunger rod, plunger, carrier, and drug reservoir MT to drive force FD of the drive mechanism (MT/FD) may be in a range of approximately a value greater than 0 kg/kgf to approximately 0.15 kg/kgf. In other embodiments, the ratio of the mass of the plunger rod, plunger, carrier, and drug reservoir to the drive force of the drive mechanism may be expanded beyond this range”. It would have been an obvious matter of design choice to modify Kemp in view of Shang to include a ratio of the total combined mass MT of the plunger rod, plunger, carrier, and reservoir to the drive force FD of the drive mechanism (MT/FD) to be in a range of approximately a value greater than 0 kg/kgf to approximately 0.15 kg/kgf since applicant has not disclosed that having a ratio of the total combined mass MT of the plunger rod, plunger, carrier, and reservoir to the drive force FD of the drive mechanism (MT/FD) in a range of approximately a value greater than 0 kg/kgf to approximately 0.15 kg/kgf solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of a ratio of the total combined mass MT of the plunger rod, plunger, carrier, and reservoir to the drive force FD of the drive mechanism (MT/FD) in a range of approximately a value greater than 0 kg/kgf to approximately 0.15 kg/kgf, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Examiner notes paragraph [0037] of Kemp further supports that modifications can be made.
In regard to claim 3,
Kemp in view of Shang teaches the drug delivery device of claim 1. Kemp as modified by Shang teaches wherein the mass of the plunger rod is in a range of approximately 1.5 g to approximately 3 g 
In regard to claim 5,
Kemp in view of Shang teaches the drug delivery device of claim 1. Kemp as modified by Shang teaches wherein the drive force is in a range of approximately 4.0 kgf to approximately 4.5 kgf (see paragraph [0435] of Shang wherein the drive force is 1.185 kgf; Examiner notes the term approximately has been construed as encompassing +/- 3 kgf and therefore 1.185 kgf is construed as approximately within the range of approximately 4.0 kgf to approximately 4.5 kgf) and the mass of the plunger rod is in a range of approximately 0.02 kg to approximately 0.2 kg (see paragraph [0265] and [0435] of Shang: wherein the mass of plunger rod is .002 g; Examiner notes the term approximately has been construed as encompassing +/- .05 g and therefore .002 g is construed as approximately within the range of approximately 0.02 kg to approximately to approximately 0.2 kg).
In regard to claim 6,
Kemp in view of Shang teaches the drug delivery device of claim 1. Kemp as modified by Shang teaches wherein the drive force is in a range of approximately 2.0 kgf to approximately 2.5 kgf (see paragraph [0435] of Shang wherein the drive force is 1.185 kgf; Examiner notes the term approximately has been construed as encompassing +/- 3 kgf and therefore 1.185 kgf is construed as approximately within the range of approximately 2.0 kgf to approximately 2.5 kgf) and the mass of the plunger rod is in a range of approximately 0.02 kg to 0.1 kg (see paragraph [0265] and [0435] of Shang: wherein the mass of plunger rod is .002 g; Examiner notes the term approximately has been construed as encompassing +/- .05 g and therefore .002 g is construed as approximately within the range of approximately 0.02 kg to approximately to approximately 0.2 kg).
In regard to claim 7,

Kemp as modified by Shang teaches wherein the drive force is in a range of approximately 4.0 kgf to approximately 4.5 kgf (see paragraph [0435] of Shang wherein the drive force is 1.185 kgf; Examiner notes the term approximately has been construed as encompassing +/- 3 kgf and therefore 1.185 kgf is construed as approximately within the range of approximately 4.0 kgf to approximately 4.5 kgf).
Kemp as modified by Shang is silent as to the total mass of the plunger rod, plunger, carrier, and reservoir is in a range of approximately 0.06 kg to approximately 0.6 kg.
Examiner notes paragraph [0046] of Applicant’s disclosure states “In other embodiments, the mass of the plunger 118, the mass of the reservoir 112, the mass of the carrier 160, the mass of the plunger rod 116, or any combination of all or one of the components of the impact system 110 may be increased so that the total combined mass MT of the impact system 110 to drive force FD ratio is within the desired range”. It would have been an obvious matter of design choice to modify Kemp as modified by Shang to include the total mass of the plunger rod, plunger, carrier, and reservoir is in a range of approximately 0.06 kg to approximately 0.6 kg since applicant has not disclosed that having the total mass of the plunger rod, plunger, carrier, and reservoir in a range of approximately 0.06 kg to approximately 0.6 kg solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of the total mass of the plunger rod, plunger, carrier, and reservoir in a range of approximately 0.06 kg to approximately 0.6 kg, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally paragraph [0037] of Kemp further supports that modifications can be made.
In regard to claim 8,

Kemp as modified by Shang teaches wherein the drive force is in a range of approximately 2.0 kgf to approximately 2.5 kgf (see paragraph [0435] of Shang wherein the drive force is 1.185 kgf; Examiner notes the term approximately has been construed as encompassing +/- 3 kgf and therefore 1.185 kgf is construed as approximately within the range of approximately 2.0 kgf to approximately 2.5 kgf).
Kemp as modified by Shang is silent as to the total mass of the plunger rod, plunger, carrier, and reservoir is the a range of 0.06 kg to approximately 0.3 kg.
Examiner notes paragraph [0046] of Applicant’s disclosure states “In other embodiments, the mass of the plunger 118, the mass of the reservoir 112, the mass of the carrier 160, the mass of the plunger rod 116, or any combination of all or one of the components of the impact system 110 may be increased so that the total combined mass MT of the impact system 110 to drive force FD ratio is within the desired range”. It would have been an obvious matter of design choice to modify Kemp as modified by Shang to include the total mass of the plunger rod, plunger, carrier, and reservoir is in a range of 0.06 kg to approximately 0.3 kg since applicant has not disclosed that having the total mass of the plunger rod, plunger, carrier, and reservoir in a range of 0.06 kg to approximately 0.3 kg solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of the total mass of the plunger rod, plunger, carrier, and reservoir in a range of 0.06 kg to approximately 0.3 kg, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally paragraph [0037] of Kemp further supports that modifications can be made.
In regard to claim 9,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783